                  Case 8:18-cv-03019-GJH Document 11 Filed 02/14/19 Page 1 of 2



                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND
                                         SOUTHERN DIVISION

AMERICAN CHEMICAL SOCIETY ET AL.,
                                                                 Case No. 8:18-cv-03019-GJH

                                        Plaintiffs,

             v.

RESEARCHGATE GMBH,

                                        Defendant.

       *       *        *   *   *   *   *    *    *   *     *   *   *   *   *    *   *   *    *    *   *

                                            ENTRY OF APPEARANCE

             Please enter the appearance of Jillian K. Walton of Saul Ewing Arnstein & Lehr, LLP as

co-counsel for Defendant ResearchGate GmbH in the above-referenced matter.




Dated: February 14, 2019                               Respectfully Submitted,

                                                       /s/ Jillian K. Walton           _________
                                                       Jillian K. Walton (Fed. Bar # 20144)
                                                       Saul Ewing Arnstein and Lehr, LLP
                                                       500 East Pratt Street, 8th Floor
                                                       Baltimore, MD 21202
                                                       410-332-8908
                                                       Jillian.Walton@saul.com

                                                          Counsel for Defendant ResearchGate GmbH




34117427.1 02/14/2019
                 Case 8:18-cv-03019-GJH Document 11 Filed 02/14/19 Page 2 of 2



                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that, on this 14th day of February, 2019, a copy of the foregoing

Entry of Appearance was electronically filed and served on all counsel and parties of record via

the Court’s CM/ECF system.



                                                                  /s/ Jillian K. Walton
                                                      Jillian K. Walton




34117427.1 02/14/2019
